UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 04-6573



WILFREDO GONZALEZ LORA,

                                             Petitioner - Appellant,

          versus



UNITED STATES DEPARTMENT OF JUSTICE,
IMMIGRATION AND NATURALIZATION SERVICE
(INS),

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1507-AM)


Submitted:   October 14, 2004             Decided:   October 19, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se. William Joseph Howard,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wilfredo Gonzalez Lora appeals from the district court’s

orders denying his petition for writ of mandamus and denying his

motion to amend.   We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

affirm for the reasons stated by the district court.        Lora v.

United States Dep’t of Justice, No. CA-02-1507-AM (E.D. Va. filed

July 16, 2003 & entered July 17, 2003; Feb. 23, 2004).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -